Dismissed and Memorandum Opinion filed April 22, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00071-CR
____________
 
JABARI BRITT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 1205995
 

 
MEMORANDUM
OPINION
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this court.  See Tex.
R. App. P. 42.2.  Because this court has not issued an opinion, we grant
appellant’s request.
Accordingly, we order the appeal dismissed.  We direct the clerk
of the court to issue the mandate of the court immediately.
PER CURIAM
 
Panel
consists of Justices Anderson, Frost, and Seymore.
Do not
publish — Tex. R. App. P. 47.2(b).